DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 34-39 and 54-61 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 34, Lemke et al. (US Patent 7476110 B2) teaches: “an electrical connector 10, comprising: a housing 102 that defines at least four consecutive, immediately adjacent cores (20, 22, 24, 26) positioned on a common line (seen in figure 12); a first electrical contact (66 on far most left) that defines a first retention shape (along 34), the first electrical contact (66 on far most left) positioned in a first one of the four consecutive, immediately adjacent cores (20, 22, 24, 26); a second electrical contact (84 on far most left) that defines a second retention shape (along 30), the second electrical contact (84 on far most left) positioned in a second one of the four consecutive, immediately adjacent cores (20, 22, 24, 26), the second electrical contact (84 on far most left) positioned immediately adjacent to the first electrical contact (66 on far most left); a third electrical contact (66 in between 84 on far most left) that defines the first retention shape (along 34), the third electrical contact (66 in between 84 on far most left) positioned in a third one of the four consecutive, immediately adjacent cores (20, 22, 24, 26), the third electrical contact (66 in between 84 on far most left) positioned immediately adjacent to the second electrical contact (84 on far most left); and a fourth electrical contact (84 on far most right which would be forth contact from left to right) that defines the second retention shape (along 30), the fourth electrical contact (84 on far most right which would be forth contact from left to right) positioned in a fourth one of the four consecutive, immediately adjacent cores (20, 22, 24, 26), the fourth electrical contact (84 on far most right which would be forth contact from left to right) positioned immediately adjacent to the third electrical contact (66 in between 84 on far most left)".
However, Lemke fails to provide, teach or suggest: wherein the first electrical contact and the third electrical contact are inserted into the housing in a first direction, the second electrical contact and the fourth electrical contact are inserted into the housing in a second direction that is opposite to the first direction, and the first, second, third, and fourth electrical contacts all lie on a common centerline and are all evenly spaced apart and have the same contact pitch.
Claims 35-39 and 54-61 are dependent on claim 34 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831   
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831